Stark County, No. 6166.
On October 30, 1987, this court stayed the execution of sentence in this cause pending exhaustion of appellant’s post-conviction remedies. On October 12, 1988, this court overruled appellant’s motion to clarify the record in case No. 88-1092, which case was pending as a post-conviction case. The appellant having now exhausted his state post-conviction remedies, IT IS ORDERED by the court that the October 30, 1987 entry staying the issuance of the mandate of December 20, 1984 and the execution of sentence pending the exhaustion of all proceedings for post-conviction relief be, and the same is hereby, revoked, effective January 17, 1989.
IT IS FURTHER ORDERED by the court that said sentence be carried into execution by the Superintendent of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Superintendent on Monday, the 17th day of April, 1989, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Superintendent of the Southern Ohio Correctional Facility and that said Superintendent shall make due return thereof to the Clerk of the Court of Common Pleas of Stark County.